        Case 1:17-cv-00797-WHA-CSC Document 24 Filed 02/17/21 Page 1 of 2




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ANTWON J. REYNOLDS, #278484,                   )
                                               )
             Plaintiff,                        )
                                               )
   v.                                          ) CIVIL ACTION NO. 1:17-CV-797-WHA
                                               )
HOUSTON COUNTY JAIL, et al.,                    )
                                               )
             Defendants.                       )

                                          ORDER

         On January 28, 2021, the Magistrate Judge entered a Recommendation (Doc.

 #23) to which no timely objections have been filed. After an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. The defendants’ motion to dismiss is GRANTED to the extent the defendants

seek dismissal of this case due to Plaintiff’s failure to properly exhaust the administrative

remedy previously available to him at the Houston County Jail prior to initiating this cause

of action.

        3. This case is DISMISSED with prejudice in accordance with the provisions of 42

U.S.C. § 1997e(a) for Plaintiff’s failure to properly exhaust an administrative remedy

before seeking relief from this court.

        4. Other than the filing fee assessed in this case, no further costs are taxed herein.
Case 1:17-cv-00797-WHA-CSC Document 24 Filed 02/17/21 Page 2 of 2




A separate Final Judgment will be entered.

DONE this 17th day of February, 2021.



                      /s/ W. Harold Albritton
                      SENIOR UNITED STATES DISTRICT JUDGE




                                    2
